NO. 07-10-00445-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

DECEMBER
2, 2010
 

 
IN RE RODDY D. PIPPIN, RELATOR

 

 
 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Relator Roddy Dean
Pippin, proceeding pro se, filed a
petition for writ of mandamus on October 25, 2010.  By letter of October 26, we informed relator of his failure to pay the requisite filing
fee.  In a letter of November 12, we
notified relator the filing fee remained unpaid and
explained the proceeding would be dismissed unless the filing fee was paid or
an affidavit of indigence filed by November 23. 
See Tex. R. App. P. 5, 20.1,
42.3(c).  Relator
did not pay the fee or file an affidavit of indigence as directed.  
Accordingly, we dismiss relator’s
petition.  See Tex. R. App. P. 5, 42.3(c).
 
Per Curiam